DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2.	Claims 2-17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of the gate wiring and the wiring comprise a same material, wherein the gate wiring and a first region of the common electrode overlap with each other, wherein the wiring and a second region of the common electrode overlap with each other, wherein the semiconductor layer and a third region of the common electrode overlap with each other, wherein the source wiring and a fourth region of the common electrode overlap with each other, wherein the pixel electrode and a fifth region of the common electrode overlap with each other, wherein the wiring comprises molybdenum, wherein the pixel electrode has a plurality of openings. The prior art does not disclose or suggest the liquid crystal display device of claim 10, in particular the limitations of the gate wiring and the wiring comprise a same material, wherein the gate wiring and a first region of the common electrode overlap with each other, wherein the wiring and a second region of the common electrode overlap with each other, wherein the semiconductor layer and a third region of the common electrode overlap with each other, wherein the source wiring and a fourth region of the common electrode overlap with each other, wherein the pixel electrode and a fifth region of the common electrode overlap with each other, wherein the wiring comprises copper, wherein the pixel electrode has a plurality of openings.

However, the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of the gate wiring and the wiring comprise a same material, wherein the gate wiring and a first region of the common electrode overlap with each other, wherein the wiring and a second region of the common electrode overlap with each other, wherein the semiconductor layer and a third region of the common electrode overlap with each other, wherein the source wiring and a fourth region of the common electrode overlap with each other, wherein the pixel electrode and a fifth region of the common electrode overlap with each other, wherein the wiring comprises molybdenum, wherein the pixel electrode has a plurality of openings. Claim 2 is therefore allowed, as are dependent claims 3-9. The prior art does not disclose or suggest the liquid crystal display device of claim 10, in particular the limitations of the gate wiring and the wiring comprise a same material, wherein the gate wiring and a first region of the common electrode overlap with each other, wherein the wiring and a second region of the common electrode overlap with each other, wherein the semiconductor layer and a third region of the common electrode overlap with each other, wherein the source wiring and a fourth region of the common electrode overlap with each other, wherein the pixel electrode and a fifth region of the common electrode overlap with each other, wherein the wiring comprises copper, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871